Citation Nr: 1725883	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the Veteran filed a timely Form 9 regarding the issues of entitlement to an increased evaluation for varicose veins, right leg; carpal tunnel syndrome, right upper extremity; and carpal tunnel syndrome, left upper extremity.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a rating in excess of 40 percent for combined rating effective September 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions in October 2008 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2008, the RO determined that the Veteran did not submit a timely substantive appeal regarding the June 2007 rating decision denying increased ratings for his service-connected varicose veins, right leg, and bilateral upper extremity carpal tunnel.  In the March 2012 rating decision, the RO denied a rating in excess of 10 percent for tinnitus and bilateral hearing loss.  The Veteran appealed the decision and also claimed that he was entitled to a rating in excess of 40 percent for combined rating effective September 29, 2011.

On his November 2013 substantive appeal, VA Form-9, the appellant marked that he desired to testify before a member of the Board.  The appellant was scheduled for such a hearing in March 2017, but he failed to report according to the Veterans Appeals Control and Locator System (VACOLS).  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, it is determined that the Veteran submitted correspondence that is construed as a timely VA Form 9 with regard to the June 2007 rating decision and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 2007 RO rating decision denied increased ratings for the Veteran's service connected varicose veins of the right leg and carpal tunnel syndrome of both upper extremities, all rated as 10 percent disabling at that time. 

2.  The Veteran was notified of the above determination on June 26, 2007, and he submitted a notice of disagreement that was received on September 18, 2007. 

3.  The RO sent him a statement of the case in July 2008 on the issues of entitlement to an increased rating for varicose veins, right leg, and carpal tunnel syndrome for each upper extremity.  

4.  In August 2008, the Veteran submitted correspondence that is construed as a timely VA Form 9.  


CONCLUSION OF LAW

The Veteran's substantive appeal from the denial of increased ratings for varicose veins in the right leg and carpal tunnel syndrome in each upper extremity in the June 2007 RO rating decision was timely filed. 38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202. 20.302 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

However, the issue regarding timeliness of the substantive appeal is solely one of statutory and regulatory interpretation.  In such cases, the VCAA has no application. DeLa Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


Timeliness

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.

A substantive appeal may be filed by a claimant personally, or by his or her representative if a proper power of attorney or declaration of representation is applicable, is on record or accompanies such documentation. 38 C.F.R. § 20.301(a). 

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information; a substantive appeal must identify the issues being appealed (specifying some or including all), and present specific allegations of error by VA in denying the claim.  See 38 C.F.R. § 20.202.  To be considered timely, a substantive appeal must be filed with the agency of original jurisdiction within 60 days from the date that the agency mails notice of the statement of the case to the Veteran.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b)(1).

If a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed and that evidence requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year period to file a notice of disagreement. 38 C.F.R. § 20.302(b)(2).

Notice of the June 22, 2007 rating decision was sent to the Veteran on June 26, 2007.  Following the regulations, the Board will presume that the letter of notification was mailed on the date of the stamp on the letter of record.

The Veteran submitted a timely notice of disagreement received In September 2007 and a statement of the case was mailed July 8, 2008.

Although the Veteran submitted a formal VA Form 9 received October 10, 2008, it was not within the 60-day time frame for a timely substantive appeal.

However, although a formal VA Form 9, substantive appeal, was not submitted within the 60 day time limit, a correspondence was submitted in August 2008 which the Veteran named each condition individually and addressed specific evidence and argument in relation to each.  He also discussed them in terms of an ongoing claim, thereby relating them back to the still-pending SOC.  Specifically, he noted that the he had moderate degree of persistent edema with varicose veins and that his carpal tunnel syndrome causes him severe daily pain, swelling, and numbness, and has increased over many years requiring more pain medication daily.  He also stated that all these conditions continue daily now and caused him to have to apply for early Social Security.  When construed in a manner most favorable to the Veteran, the Board interprets the correspondence as a timely substantive appeal.  

Accordingly, the Board finds that a substantive appeal was timely filed.  With regard to the perfected appeals, the Board will address the underlying claims below. 


ORDER

A timely substantive appeal was filed with respect to the June 2007 RO rating decision, denying increased ratings for the Veteran's service connected varicose veins, right leg, and right and left upper extremity carpal tunnel syndrome; to this extent the appeal is granted. 


REMAND

In light of the decision that the Veteran's substantive appeal was timely filed, the case is being remanded for additional development and review.

Of note, it is unclear as to whether the Veteran receives disability benefits from the Social Security Administration (SSA).  As noted above, the Veteran's August 2008 correspondence reflects that he requested early Social Security.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the increased rating claims on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must make a request to obtain records from the SSA. 

Concerning the claims for increased rating for the Veteran's varicose veins, right leg, and bilateral upper extremity carpal tunnel, the Veteran requested a videoconference hearing in the October 2008 VA Form 9.  The claims must also be remanded to schedule the hearing.  See 38 C.F.R. § 20.704 (2016). 

With regard to the issue of entitlement to a rating in excess of 40 percent for combined rating effective September 29, 2011, a decision on the increased rating claims being remanded herein may affect the claim for a rating in excess of 40 percent for combined rating effective September 29, 2011.  Any grant of a pending increased rating claim could significantly change the adjudication of that issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a rating in excess of 40 percent for combined rating effective September 29, 2011 must therefore be deferred.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's Social Security Administration records and associate the records, if any, with the VBMS e-folder.  Document the request for records and the response received.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  Schedule the Veteran for a videoconference hearing, as requested by the Veteran, concerning the issues of entitlement to an increased rating for the service-connected varicose veins and bilateral upper extremity carpal tunnel syndrome.  38 C.F.R. § 20.704 (2016).  The appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


